DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto (WO 2007/099808).

Regarding Claims 1, 8-9, Yoshimoto teaches a charge-transporting varnish, a highly soluble solvent capable of successfully dissolving a charge-transporting substance, and a charge-accepting substance is added to the total solvent (corresponding to applicants’ C component ) used for the varnish (machine trans. paragraph 64). 
A sulfonic acid ester can be used as an electron-accepting substance (machine trans. paragraph 51) (corresponding to applicants’ A component) .
The charge-transporting material (corresponding to applicants’ B component comprising a triarylamine group) is particularly limited as long as it is a charge-transporting oligomer or polymer that is dissolved or uniformly dispersed by a solvent, but is an oligomer having one kind of continuous conjugate unit. Oligomers with a combination of units are preferred.
[0053] Here, the conjugation unit is not particularly limited as long as it is an atom capable of transporting a charge, an aromatic ring, or a conjugation group, but is preferably a substituted or unsubstituted 2- to 4-valent herlin group.  Thiophene group, furan group, pyrrole group, ethylene group, phenylene group, naphthalene group, oxadazole group, quinoline group, silol group, silicon atom, pyridine group, fluorene group, force rubazole group, triarylamine group, metal-or metal-free phthalocyanine group, metal or metal-free porphyrin group and the like can be mentioned (machine trans. paragraph 52).
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from the conjugation groups presented by Yoshimoto which would have included the triarylamine group which reads on the instant limitations, absent unexpected results (per claim 1).	
Yoshimoto teaches charge-transporting thin films from the above charge-transporting varnish and said films used in an OLED  (machine trans. page 5) (per claims 8 and 9).
The sulfonic acid ester compound of the present invention exhibits high solubility in a wide range of organic solvents including a low-polarity solvent having high stability to heat and water, a low-polarity solvent may be used. A charge-transporting varnish can be prepared by reducing the ratio of the highly polar solvent (machine trans. paragraph 10) (per claim 7).
Regarding Claims 2-5, Yoshimoto teaches a sulfonic acid ester represented by Chemical 12 (machine trans. paragraph 12):

    PNG
    media_image1.png
    120
    129
    media_image1.png
    Greyscale

A can be a hydrocarbon group (machine trans. paragraph 12) wherein substituents include fluorine (machine trans. paragraph 17) (per claim 2).
Chemical 12 shows group A which reads on applicants’  Formula 1’ wherein A = 
    PNG
    media_image2.png
    214
    1390
    media_image2.png
    Greyscale
(machine trans. paragraph 31) (per claim 4); X corresponds to applicants’ X1 as a substituted or unsubstituted alkylene group having 1 to 5 carbon atoms (machine trans. paragraph 18) (per claim 5); Y corresponds to applicants’ X2 as O (machine trans. paragraph 21); Z corresponds to applicants’ X3 as hydrocarbon group (methyl, ethyl) corresponding to applicants’ X3 group; m = 1.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have made a variety of derivatives of Chemical 12 which would have included the above permutation which reads on the instant limitations, absent unexpected results (per claim 3).	

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art while teaches a charge transporting varnish comprising a triarylamine but fails to show a triaryl amine with at least two nitrogen atoms (per claim 6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786